Citation Nr: 9920859	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right mandible disability is manifested by 
a normal range of motion and no objective evidence of jaw 
pathology.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right mandible are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.150, 
Diagnostic Codes 9999-9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a March 1975 rating decision, the RO granted service 
connection for residuals of a fracture of the right mandible, 
evaluated as noncompensably disabling.  The award was based 
on service medical records showing that the veteran sustained 
a fractured right mandible in January 1969 and X-rays taken 
at a February 1975 VA examination which showed perfect 
healing and bone regeneration.  

On VA examination in July 1990, the veteran stated that he 
had had some residual pain and popping in both of his 
temporomandibular joints when he did a lot of chewing.  He 
had no other significant problems.  X-rays of the mandible 
and temporomandibular joints in the open and closed mouth 
position revealed that the bone density was normal.  The 
hinge action and sliding action of each temporal mandibular 
joint was normal.  The impression was normal mandible and 
temporomandibular joints.  X-rays of the temporomandibular 
joints taken by the VA in October 1991 were also normal.  

In September 1995, the veteran filed a claim for a 
compensable rating for residuals of a fracture of the right 
mandible.  

Private and VA medical records dated between 1993 and 1996, 
including a private physician's statement in September 1995, 
are entirely negative for complaint or treatment for 
residuals of a fracture of the right mandible.  The records 
do show periodontal surgery in June 1995.  

On VA dental examination in February 1997, the veteran 
complained of swelling and bleeding in several areas.  He 
also complained of generalized cervical sensitivity due to 
exposed root dentin following periodontal surgery.  Objective 
findings noted that the veteran was status post complete 
mouth periodontal surgery two years earlier.  There was 
interproximal soft tissue cratering and exposed roots 
secondary to pocket elimination (osseous resective) surgery.  
Wide diastemas exist between teeth numbers 6-11, 22-23, and 
26-27.  Range of motion of the mandible and occlusal opening 
was within normal limits.  The veteran had significant 
thermal sensitivity.  Panoramic film and bitewing X-rays 
showed horizontal and vertical alveolar bone loss expected 
following extensive periodontal surgery.  The diagnosis was 
post-surgical sensitivity in exposed root surfaces; localized 
periodontal pocketing and gingival inflammation.  It was 
recommended that the veteran have oral hygiene counseling and 
symptomatic treatment of root sensitivity.  

On VA dental examination in December 1997, there was no 
evidence of functional impairment.  Range of motion in the 
vertical plane was 52 mm, right 10 mm, left 8 mm, and 
protrusive 6 mm.  A panographic X-ray revealed no evidence of 
fracture and showed the jaw as completely healed.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's residuals of a fracture of the right mandible 
is currently evaluated as noncompensably disabling under 
Diagnostic Code 9905 based on the extent to which the 
disorder limits motion of temporomandibular articulation.  A 
10 percent rating may be assigned if the range of lateral 
excursion in from 0 to 4 mm.  A 10 percent rating may also be 
assigned when the inter-incisal range of between 31 to 40 mm.  
A 20 percent rating is warranted when the inter-incisal range 
is between 21 to 30 mm.  A 30 percent rating is warranted if 
the inter-incisal range is from 11 to 20 mm.  A 40 percent 
rating is warranted when the inter- incisal range is between 
0 and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

After having reviewed all of the evidence, the Board has 
concluded that a compensable disability evaluation under the 
provisions of Diagnostic Code 9905 is not warranted.  The 
April 1997 VA examination showed the range of motion of the 
mandible and occlusal openings to be within normal limits.  
The December 1997 dental examination revealed range of motion 
in the vertical plane of 52 mm, right 10 mm, left 8 mm, and 
protrusive 6 mm.  Such a full range of motion does not meet 
the criteria required for a compensable evaluation under 
Diagnostic Code 9905.  In addition, the Board observes that 
X-rays taken during the December 1997 examination failed to 
identify any jaw pathology.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right mandible 
disability picture does not more nearly approximate the 
criteria necessary for a compensable evaluation.  38 C.F.R. 
§§ 4.7, 4.150, Diagnostic Code 9905.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a compensable rating for residuals of a 
fracture of the right mandible is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

